      Case 2:20-cv-04988-JFW-AS Document 40-23 Filed 10/27/20 Page 1 of 3 Page ID #:308
Re: Langer v. Molina (1380 Sunset Blvd)

From: Monica Molina (mrmolina@sbcglobal.net)
To:      amandas@potterhandy.com

Date: Wednesday, October 7, 2020, 1:18 PM PDT



Ms. Seabock,

Note that I was the one that copied you on the email below as you were not copied by your staﬀ to begin with.
Furthermore, my tone is proper and your recurring bad faith conduct in this case is not.

Regards,

Monica R. Molina
LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362
T (747) 220-6655
F (747) 220-6601




         On Oct 7, 2020, at 1:06 PM, Amanda Seabock <amandas@potterhandy.com> wrote:




Monica,



I’ll look into this. But please bring any issue directly to me and consider your tone with staﬀ just doing their job.


      Amanda Seabock, Esq.
      AmandaS@PotterHandy.com
                                                               <image005.png>
      Potter Handy, LLP
      8033 Linda Vista Rd, Suite 200
      San Diego, CA 92111
      858-375-7385 | 888-422-5191 (fax)
      The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
      recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
      disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
      received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
      to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
      in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
      Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


      <image002.gif> <image003.gif> <image004.gif>
  Case 2:20-cv-04988-JFW-AS Document 40-23 Filed 10/27/20 Page 2 of 3 Page ID #:309




From: Monica Molina <mrmolina@sbcglobal.net>
Sent: Wednesday, October 7, 2020 12:57 PM
To: Tanpreet Pannu <tanpreetp@potterhandy.com>
Cc: LangervStadiumWineBeerMiniMarketANDLamWayBZ6733617@projects.filevine.com; Amanda Seabock
<amandas@potterhandy.com>
Subject: Re: Langer v. Molina (1380 Sunset Blvd)




Check your files thoroughly as these unnecessary mistakes and bad faith errors continue to occur. Also, speak to
the assigned attorney regarding what is actually happening in the above-referenced case and review the court’s
9/29/20 order.



Regards,



Monica R. Molina
LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362
T (747) 220-6655
F (747) 220-6601




 On Oct 7, 2020, at 8:58 AM, Tanpreet Pannu <tanpreetp@potterhandy.com> wrote:




 Dear Counsel,
 Case 2:20-cv-04988-JFW-AS Document 40-23 Filed 10/27/20 Page 3 of 3 Page ID #:310
This is a courtesy reminder that answer to the complaint Esperanza Molina was due on 10/8/2020. Please file a
formal answer to the complaint at this time.

If an answer is not timely filed, we will proceed to file a Request for Entry of Default, to avoid an Order to show
cause re lack of prosecution.

If you have any questions in the meantime, please feel free to contact our oﬃce.

Thank You.




    Tanpreet Pannu, Assistant
    TanpreetP@PotterHandy.com

    Potter Handy, LLP                                         <image001.png>
    8033 Linda Vista Rd, Suite 200
    San Diego, CA 92111
    858-375-7385 | 888-422-5191 (fax)
    The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
    recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
    disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
    received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
    to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
    in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
    Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


    <image002.gif> <image003.gif> <image004.gif>
